ANDREWS, Judge (specially concurring). I agree with the proposed opinion that the trial court erred in failing to give the jury the basic self-defense instructions. However, I think the opinion is incorrect insofar as it holds that the no duty to retreat instruction, U.J.I. Crim. 41.60, was improperly given in the case of Peter. It appears that there was substantial evidence to the effect that the victim smashed the front window on the driver’s side and hit Peter on the back three times with an angle iron while Peter was either in the driver’s seat or was getting into the car. To me this gives rise to the clear inference that Peter had the opportunities to retreat; immediately after the victim had shattered his car window and began to beat him he was sitting in the driver’s seat of his car and had the option of avoiding further trouble simply by driving away. There are few situations in which instruction 41.60 are more clearly called for. The proposed opinion simply states that “there was no evidence of a threat of an attack. The testimony justifying self-defense instructions shows an attack without warnings or threats.” While it is true that Mace took aggressive action without making any initial threat, those actions, smashing the car window and beating Peter, constitute a threat of further injury. See State v. Barber, 93 N.M. 782, 606 P.2d 192 (N.M. Ct.App., 1979). Any other interpretation destroys the entire self-defense argument because Peter would have acted only after all the foreseeable damage had been done; such actions would have amounted to revenge rather than self-defense.